IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-043-CR



LIONEL OLIVER LANAU,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 92R-051, HONORABLE DAN R. BECK, JUDGE PRESIDING

 



PER CURIAM
	After accepting appellant's plea of guilty, the district court found that the evidence
substantiated appellant's guilt of the offense of possession of less than twenty-eight grams of
lysergic acid diethylamide, a controlled substance.  Tex. Health & Safety Code Ann. § 481.115
(West 1992).  The court deferred further proceedings without adjudicating guilt and placed
appellant on probation for five years.  See Dillehey v. State, 815 S.W.2d 623 (Tex. Crim. App.
1991).
	Appellant was represented by retained counsel at trial.  The same attorney
represented appellant on appeal until his motion to withdraw as counsel was granted by this Court. 
Tex. R. App. P. 7.  There is no indication of indigence in the record and appellant does not
appear to have retained substitute counsel.  Appellant has not filed a brief and has failed to
respond to this Court's notice that the brief is overdue.  Tex. R. App. P. 74(l).  Under the
circumstances, this Court will consider the appeal without briefs.
	We have examined the record and find no error that should be considered in the
interest of justice.
	The order deferring adjudication is affirmed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Affirmed
Filed:   September 15, 1993
Do Not Publish